FILED
                              NOT FOR PUBLICATION                           NOV 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE MARIA ROBLEDO MEZA,                          No. 08-72251

               Petitioner,                        Agency No. A037-732-564

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Jose Maria Robledo Meza, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by

8 U.S.C. § 1252. We review de novo constitutional claims, Khan v. Holder, 584


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 773, 776 (9th Cir. 2009), and we dismiss in part and deny in part the petition

for review.

      We lack jurisdiction to review the agency’s discretionary denial of relief

under former section 212(c) of the Immigration and Nationality Act, 8 U.S.C.

§ 1182(c) (repealed 1996). See 8 U.S.C. § 1252(a)(2)(B)(ii); Vargas-Hernandez v.

Gonzales, 497 F.3d 919, 923 (9th Cir. 2007).

      Robledo Meza’s contention that the IJ refused to allow Robledo Meza and

his witnesses to testify is not supported by the record. See Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (requiring error to establish a due process violation).

      Robledo Meza’s substantive due process claim fails because he has not

alleged the precise terms of any promise made to him by the government. See

Morgan v. Gonzales, 495 F.3d 1084, 1091 (9th Cir. 2007).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                    08-72251